Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Application Status
This application is a Non-Provisional patent application filed on 08/07/2019.
Claims 1-25 are currently pending in this patent application.
In response to a previous Office action, a Non-Final Rejection Office action (mailed on 04/29/2022), Applicants filed a response and an amendment on 07/29/2022, amending claim 23 is acknowledged. 
The Examiner is also acknowledging the filing of a Terminal Disclaimed (TD) against co-pending patent application 16/534,130 on 07/29/2022, and the TD has been approved.
Claims 17-22 and 24-25 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Claims 1-16 and 23 are present for examination.
Applicants' arguments filed on 07/29/2022 have been fully considered and are deemed persuasive to overcome all of the rejections previously applied.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.

Withdrawn-Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
The claimed invention is directed to a naturally-occurring nucleic acid or fragment thereof, whether isolated or not, that is not patent-eligible pursuant to the Supreme Court decision in Association for Molecular Pathology v. Myriad Genetics, Inc., -- U.S. -- (June 13, 2013). 

The previous rejection of Claims 1-2 and 3 under 35 U.S.C. 101 because the claimed invention is not directed to patent eligible subject matter, is withdrawn in view of Applicant’s amendment to the claims and persuasive arguments. 

Withdrawn-Claim Rejections - 35 USC § 112(b)
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The previous rejection of Claim 23 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention, is withdrawn in view of Applicant’s amendment to the claims and persuasive arguments.

Withdrawn-Double Patenting Rejections (Provisional)
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 

Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b

The previous rejection of Claim 23 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of co-pending Application No. 16/534,130 (USPGPUB 20200048619), is withdrawn in view of Applicant’s amendment to the claims, filing of a Terminal Disclaimer (TD) and persuasive arguments. 



EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Qing (Becky) Lin, applicants’ representative on 09/07/2022. 

Election/Restriction
Claims 1-16 and 23 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(b), claims 17-22 and 24-25 are directed to the process of using the allowable product, previously withdrawn from consideration as a result of a restriction requirement, mailed on 12/24/2021 is hereby rejoined and fully examined for patentability under 37 CFR 1.104. 
Because a claimed invention previously withdrawn from consideration under 37 CFR 1.142 has been rejoined, the restriction requirement of Groups I and II-III (claims 1-16,17-22, 23 and 24-25) as set forth in the Office action mailed on 12/24/2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.  Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Amend the claim(s) as shown below:
24. (Currently amended) The method according to claim 17, wherein: the recombinant microorganism further comprises another nucleic acid molecule comprising a variant rpoC coding sequence; the variant rpoC coding sequence encodes a variant RpoC; and the variant RpoC comprises an R47C substitution, with numbering of the R47C substitution defined based on wild-type RpoC of Escherichia coli of SEQ ID NO: 44.  

25. (Currently amended) The method according to claim 19, wherein: the recombinant microorganism further comprises another nucleic acid molecule comprising a variant rpoC coding sequence; the variant rpoC coding sequence encodes a variant RpoC; and the variant RpoC comprises an R47C substitution, with numbering of the R47C substitution defined based on wild-type RpoC of Escherichia coli of SEQ ID NO: 44.

Allowable Subject Matter
	Claims 1-16, 17-22, 23 and 24-25 are allowed.

Reasons for Allowance
	The following is an examiner's statement of reasons for allowance:  The applicant has claimed a nucleic acid molecule comprising a variant inc coding strand that comprises SEQ ID NO: 15, wherein: the variant inc coding strand encodes a variant inc RNA; and the variant inc RNA is a regulator of plasmid copy number, wherein expression of the variant inc RNA increases copy number of a vector relative to expression of wild-type inc RNA encoded by an inc sequence comprising SEQ ID NO: 19. The prior art does not teach a nucleic acid molecule comprising a variant inc coding strand that comprises SEQ ID NO: 15, wherein: the variant inc coding strand encodes a variant inc RNA; and the variant inc RNA is a regulator of plasmid copy number, wherein expression of the variant inc RNA increases copy number of a vector relative to expression of wild-type inc RNA encoded by an inc sequence comprising SEQ ID NO: 19, in view of amendment to the claims, current Examiner’s amendment, filing of a TD and persuasive arguments. A standard search did not produce any prior art that suggests or teaches the claimed invention.  The claimed invention is novel and nonobvious over the prior art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IQBAL H CHOWDHURY whose telephone number is (571)272-8137.  The examiner can normally be reached on M-F from 9:00 AM-5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath N. Rao, can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Iqbal H. Chowdhury, Primary Examiner
Art Unit 1656 (Recombinant Enzymes and Protein Crystallography)
US Patent and Trademark Office
Rm. REM 5A49 and Mail Box REM 2C71
Ph. (571)-272-8137 and Fax (571)-273-8137

/IQBAL H CHOWDHURY/
Primary Examiner, Art Unit 1656